To vacate an order for a new trial in ejectment.
Denied October 9, 1877.
Defendant paid to the clerk of the court the damages assessed -and the costs, entered a motion for a new trial under the statute, and upon affidavit showing payment, presented to the court, a new trial was granted.
Relator insisted that the clerk was not authorized to receive the amount of damages and costs; that a portion of the amount paid to the clerk consisted of National bank notes, and that respondent had no notice of the application for a new trial.